Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buckle slot and the reinforcing rib must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 7, line 13, “is hinge joint” should read “is a hinge joint”
In page 8, lines 13-14, “Referring to FIG. 5, FIG. 4 and FIG. 5” should read “FIG. 4 and FIG. 5”
In page 9, line 9, “assembly body 7, and then” should read “assembly bodies 7, and then”
Appropriate correction is required.
Claim Objections
Claims 2-3 and 10 objected to because of the following informalities:  
In claim 2, “the assembly” should read “the assembly body” for proper antecedent basis
In claim 3, “the other end” lacks antecedent basis and should read “a other end”
In claim 10, “via other side wall of the card slot” should read “via a other side wall of the catch slot”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US PGPUB 2012/0200471 A1).
Regarding claim 1, Yang discloses (Fig. 2) an outdoor antenna ([0020]), comprising: a main body (1 and 11) comprising a fixing base (11); and a pair of reflective nets (12), each of the pair of reflective nets (12) comprising an assembly body (13); wherein the assembly body (13) and the fixing base (11) are plugged into each other, and the assembly body (13) and the fixing base (11) are connected by a snap-connection (14 and 16), which allows the assembly body (13) and the fixing base (11) to be tightly combined after being plugged into each other ([0025]).

    PNG
    media_image1.png
    600
    490
    media_image1.png
    Greyscale

Regarding claim 2, Yang further discloses (Fig. 2) wherein the assembly body (13) and the fixing base (11) are connected by a snap-connection (14 and 16), which allows the assembly body (13) and the fixing base (11) to be tightly combined after being plugged into each other ([0025]), in which: the assembly (13) is provided with a buckle (14), and the fixing base (11) is provided with a buckle slot (16), and the buckle (14) and the buckle slot (16) are fastened with each other, so that the assembly body (13) and the fixing base (11) are tightly combined with each other after being plugged in ([0025]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee (US PGPUB 2016/0156107 A1).
Regarding claim 3, Yang does not specifically teach wherein one end of the assembly body extends outward to form a plug, and the other end of the assembly body is provided with a socket corresponding to the plug, the plug of one of the pair of reflective nets and the socket of the other of the pair of reflective nets are plugged into each other, so that the assembly bodies of the pair of reflective nets are assembled with each other. 
However, Lee teaches (Fig. 8c) wherein one end of the assembly body (802) extends outward to form a plug (822, left), and the other end of the assembly body (820) is provided with a socket (820, left) corresponding to the plug, the plug (822, left) of one of the pair of reflective nets (802) and the socket (822, right) of the other of the pair of reflective nets (804) are plugged into each other, so that the assembly bodies (802 and 804) of the pair of reflective nets are assembled with each other ([0151]).

    PNG
    media_image2.png
    378
    484
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outdoor antenna of Yang with Lee to include “one end of the assembly body extends outward to form a plug, and the other end of the assembly body is provided with a socket corresponding to the plug, the plug of one of the pair of reflective nets and the socket of the other of the pair of reflective nets are plugged into each other, so that the assembly bodies of the pair of reflective nets 
Regarding claim 4, Yang further teaches (Fig. 2) wherein the assembly body (13) is provided with a spring arm (17), an extension direction of the spring arm (17) is opposite to a plugging direction (spring arm 17 extends opposite to a plugging direction towards the assembly body) of the assembly body (13) towards the fixing base (11), the buckle (14) is disposed on the spring arm (17), the spring arm (17) is provided with a pressing position (14 and 16; [0025]) that can drive the buckle (14) out of the buckle slot (16).
Regarding claim 5, Yang further teaches (Fig. 2) wherein after the assembly body (13) is snap-connected ([0025]) to the fixing base (11), the pressing position (14) is located on a periphery (14 and 16; [0025]) of the fixing base (11).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee as applied to claim 5 above, and in further view of Thoren et al. (US PGPUB 2012/0151852 A1), hereinafter known as Thoren.
Regarding claim 6, Yang does not specifically teach wherein the fixing base is formed with a reinforcing rib, an extension direction of the reinforcing rib is consistent with the plugging direction of the fixing base towards the assembly body, and the assembly body is formed with an engaging slot for matching a corresponding reinforcing rib.
	However, Thoren teaches (Figs. 7 and 8) wherein a fixing base (Fig. 7, 702) is formed with a reinforcing rib (706), an extension direction of the reinforcing rib (706) is consistent with a plugging direction (plugging direction is parallel to the fixing base) of the fixing base (702) towards an assembly body (Fig. 8, 704), and the assembly body (704) is formed with an engaging slot (720) for matching a corresponding reinforcing rib (706).

    PNG
    media_image3.png
    297
    441
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    713
    480
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outdoor antenna of Yang with Thoren to include “a fixing base is formed with a reinforcing rib, an extension direction of the reinforcing rib is consistent with a plugging direction of the fixing base towards an assembly body, and the assembly body is formed with an engaging slot for matching a corresponding reinforcing rib,” as taught by Thoren, for the purpose of increasing strength and rigidity of the outdoor antenna (see also [0060]).
Regarding claim 7, Yang further teaches (Fig. 2) wherein the outdoor antenna further comprises a pair of vibrators (2 and 3), the vibrators (2 and 3) are movably connected to the main body (1 and 11) and are expandable or foldable relative to the main body (Figs. 5 and 6), and a positioning member (5) is disposed on the main body (1 and 11) to fix expanded vibrators (2 and 3).

    PNG
    media_image5.png
    673
    469
    media_image5.png
    Greyscale

.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee and Thoren as applied to claim 8 above, and in further view of Gipson (US Patent No. 5760751 A).
Regarding claim 9, Yang does not teach wherein the positioning member is provided with a catch slot matching the vibrators in size; when the vibrators are rotated to slide into the catch slot via a side wall of the catch slot, the vibrators are stuck in the catch slot, and the vibrators are fixed in an expanded state; when the vibrators are rotated to slide out of the catch slot via the side wall, the vibrators are folded.
However, Gipson teaches (Figs. 3 and 4) wherein a positioning member (10) is provided with a catch slot (36) matching vibrators (26) in size; when the vibrators (26) are rotated to slide into the catch slot (36) via a side wall (36, right side) of the catch slot (36), the vibrators (26) are stuck in the catch slot (36), and the vibrators (26) are fixed in an expanded state (Fig. 3); when the vibrators (26) are rotated to slide out of the catch slot (36) via the side wall (36, right side), the vibrators (26) are folded (Fig. 4).

    PNG
    media_image6.png
    436
    458
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outdoor antenna of Yang with Gipson to include “a positioning 
Regarding claim 10, Yang does not teach wherein the positioning member is further provided with a stopper which are used for preventing the vibrators from sliding out of the catch slot via other side wall of the card slot along an expanding direction.
However, Gipson teaches (Figs. 3) wherein the positioning member (10) is further provided with a stopper (28) which are used for preventing the vibrators (26) from sliding out of the catch slot (36) via other side wall (36, left side) of the card slot (36) along an expanding direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the outdoor antenna of Yang with Gipson to include “wherein the positioning member is further provided with a stopper which are used for preventing the vibrators from sliding out of the catch slot via other side wall of the card slot along an expanding direction,” as taught by Gipson, for the purpose of improving stability (see also col. 3, lines 26-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONCHAN J KIM/             Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/             Supervisory Patent Examiner, Art Unit 2845